POX, P. J.
— This cause is now pending before this court upon appeal on the part of the defendants from a judgment of the circuit court of Audrain county in favor of the plaintiffs. The action was one in eject*382ment for 240 acres of land in Andrain county. The petition was filed in the circuit court on March 30, 1906, and was in the ordinary form in actions of that character. The answer of the defendants consisted first of a general denial; second, there is pleaded the judgment obtained in the case of Roden v. Helm et al., 192 Mo. 71, detailing the circumstances by which the defendant W. A. Edmonston came into possession of the real estate here sued for; third, the defense is made that the judgment of the Supreme Court reversing the judgment of the circuit court in Roden v. Helm et al., is void; fourth, then defendants plead ownership of the judgment rendered by the circuit court in Roden v. Helm et al.; fifth, the rendition of another judgment is pleaded in favor of the plaintiffs and against the Helms rendered in the original suit of Roden v. Helm et al., after the reversal of the case in the Supreme Court. There is also pleaded in connection with the fifth defense the pendency of a motion for restitution filed in the case of Roden v. Helm et al.; also an action in accounting filed by these same plaintiffs against this same defendant and others to account for the rents received by "W. A. Edmonston from said lands accruing between the date of turning over the possession of this land to W. A. Edmonston and the commencement of this ejectment suit.
The history of the litigation involved in this controversy is fully set forth in the case of Turner et al. v. J. O. Edmonston et al., decided at the sitting of this court on February 18, 1908, and reported in 210 Mo. 421. There was a motion for rehearing filed in that case, which was by the court overruled, and learned counsel who represented respondents in that case and who represents appellants in the case at bar, concedes in his motion for rehearing in the former case that this case is a companion case to the case of Turner et al. v. J. O. Edmonston et al., heretofore referred to as being *383decided by this court. No one can read the records and briefs of counsel representing the appellants and respondents in the ease at bar without being convinced that the leading and controlling propositions are substantially the same as those in the case heretofore referred to decided by this court. The legal propositions are substantially the same; the land of course is different.- The claim of title of the plaintiffs in the case at bar is the same as in plaintiff’s case against J. 0. Edmonston et al., and the claim of the defendants in this case is predicated upon the same judgment and execution sale under it as were involved in the Turner case against J. 0. Edmonston et al. There is another difference, and it is as to the pleadings in the case at bar; the defenses are set out more in detail. Certain judgments are pleaded and the pendency of the motion for restitution and the suit for an accounting after the remanding by this court of the case of Roden v. Helm et al., are fully set forth in the answer. There is also this difference to be noted between the two cases, which doubtless accounts for the judgment for the defendants in the trial court in Turner et al. v. J. O. Edmonston et al., and judgment for the plaintiffs in the case at bar, that is, that the defendant J. 0. Edmonston in the former case was a brother of the defendant W. A. Edmonston in the present case, who was the attorney of Mr. Roden in the litigation of Roden v. Helm et al. With these distinctions in the two cases noted, we deem it unnecessary to further detail the facts concerning this litigation, further than to make reference to the case of Turner et al. v. J. O. Edmonston et al., heretofore referred to, in which will be found a complete history of the litigation between these parties.
There was a judgment in the trial court for the plaintiffs in this cause. Timely motions for new' trial and in arrest of judgment were filed and by the court overruled. From the judgment rendered, defendants *384in due time and proper form prosecuted this appeal, and the cause is now before us for consideration.
OPINION.
As indicated in the statement of this cause, the record before us clearly indicates that the leading and controlling propositions involved in this cause are the same as those which were so fully presented by counsel and discussed by Judge Burgess in the case of Turner et al. v. J. O. Edmonston et al., 210 Mo. 411, decided at the sitting of this court on February 18, 1908. We have carefully reviewed the discussion of the legal propositions in the J. 0. Edmonston case, and after a most careful analysis of the treatment of the legal questions confronting us in that case we see no valid reason for departing from the rules of law therein announced as applicable to the legal propositions discussed. In Turner et al. v. J. O. Edmonston et al., the error of the trial court in refusing to properly submit the question as to whether J. 0. Edmonston had purchased the land in controversy from his brother with notice of the defects in the judgment and title to the property, were fully pointed out. It was said in that case that “the vital question in this case is whether J. 0. Edmonston was a lis pendens purchaser of the land from his brother, W. A. Edmonston, or, in other words, did he purchase the property with knowledge of the fact that the case of Roden v. Helm et al. was pending in the Supreme Court at the time of the purchase.” In the case at bar there can be no question that W. A. Edmonston does not .occupy the position of a, stranger and innocent purchaser in this transaction, for it is disclosed by the record that, on the 31st day of July, 1904, when the writ of error was sued out in the ease of Roden v. Helm et al., the defendant, W. A. Edmonston, was served with notice as the attorney for Roden and *385he appeared in the case when it was first heard in the Supreme Court. It is clearly manifest that the filing of the motion for restitution and the institution of the suit for an accounting against Roden et ah, constitute no defense and have nothing whatever to do with this action of ejectment. It must not he overlooked that while this litigation was going on in the Supreme Court Roden had conveyed the lands to his attorney, W. A. Edmonston, one of the defendants in this cause, and as to the lands involved in this proceeding W. A. Edmonston had received all the rents, and also that W. A. Edmonston had conveyed a part of the land involved in Roden v. Helm et al. to J. 0. Edmonston, his brother, and as to the rents of the lands involved in the case of Turner et al. v. J. O. Edmonston, they were to be accounted for by J. 0. Edmonston; hence it is apparent that a motion for restitution could not afford a complete and adequate remedy. Had the title to this property remained in Roden and all the rents and profits been received by him, then clearly a motion for restitution in the original case of Roden v. Helm et al., after it was reversed and remanded, would have been an adequate remedy, but as the defendant here, also his tenant and co-tenant, James Henderson, were not parties to the record in Roden v. Helm et al., in order to get complete restitution it was necessary to resort to ejectment against the parties who were claiming title and holding possession, but who were not parties in the original case of Roden v. Helm et al., to restore the possession of the premises to these plaintiffs. So it is with the action brought against W. A. Edmonston and Roden for an accounting and to recover rents accruing prior to the commencement of this action. That action in no way involves the subject-matter involved in this ejectment proceeding. That suit doubtless was instituted for an entirely different purpose, that is, to have *386an accounting made by these parties so that it might be applied to the satisfaction of the existing judgment against the Helms. Roden is neither a necessary nor a proper party to this proceeding. He is an essential and necessary party in the suit to recover certain rents and profits received by him while he was in possession and .control of the lands of. plaintiffs.
We see no necessity for pursuing this subject further. Manifestly the case of Turner et al. v. J. O. Edmonston et al. covers all of the overshadowing legal propositions involved in the case at bar and must be held as decisive in this case: The judgment of the trial court should be affirmed, and it is so ordered.
'All concur.